           Case 1:20-cv-02085-VEC Document 40 Filed 10/02/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 10/2/2020
 -------------------------------------------------------------- X
 CHRISTIAN CASTILLO,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-2085 (VEC)
                                                                :
 SKANSKA INC., SKANSKA USA INC.,                                :       ORDER
 SKANSKA MOYNIHAN TRAIN BUILDERS A :
 JOINT VENTURE, AMTRAK A/K/A                                    :
 NATIONAL RAILROAD PASSENGER                                    :
 CORPORATION D/B/A AMTRAK, EMPIRE                               :
 STATE DEVELOPMENT CORPORATION,                                 :
 RELATED CONSTRUCTION LLC, VORNADO :
 REALTY TRUST, MOYIHAN TRAIN HALL                               :
 DEVELOPER LLC, NEW YORK AND NEW                                :
 JERSEY PORT AUTHORITY, METROPOLITAN:
 TRANSPORTATION AUTHORITY,                                      :
 METROPOLITAN TRANSPORTATION                                    :
 AUTHORITY CONSTRUCTION COMPANY, :
 CITY OF NEW YORK, NEW YORK CITY                                :
 DEPARTMENT OF TRANSPORTATION, NEW :
 YORK CITY DEPARTMENT OF DESIGN AND :
 CONSTRUCTION, AND NEW YORK CITY                                :
 TRANSIT AUTHORITY,                                             :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before the Court for a conference on October 2, 2020;

        IT IS HEREBY ORDERED that Plaintiff must file an amended complaint adding Munoz

Engineering & Land Surveying PC as a Defendant not later than October 9, 2020.

        IT IS FURTHER ORDERED that, assuming Plaintiff has successfully served Munoz

Engineering in advance of this date, the parties must appear for a teleconference before the Court

on October 30, 2020, at 2:00 p.m. The parties may dial-in to the proceeding using (888) 363-

4749 // Access code: 3121171# // Security code: 2085#. To the extent Plaintiff has not been able
         Case 1:20-cv-02085-VEC Document 40 Filed 10/02/20 Page 2 of 2




to serve Munoz Engineering, Plaintiff must inform the Court not later than October 27, 2020,

and request an adjournment of the conference until such time as service has been effected.

       IT IS FURTHER ORDERED that the parties’ existing discovery deadlines are adjourned

sine die. The Court will set an amended discovery schedule at the October 30 conference.



SO ORDERED.
                                                        ________________________
Date: October 2, 2020                                      VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                                2
